Orders, Supreme Court, New York County (Charles Ramos, J.), entered January 6, 2003 and August 12, 2003, respectively, which, to the extent appealable, inter alia, granted defendant’s motions for summary judgment, declaring that defendant’s termination of the subject contracts with plaintiff was valid and otherwise dismissing the complaint, and denied plaintiffs motion for renewal, unanimously affirmed, without costs.
*106The motion court properly concluded that the intention of the parties was fully determinable from the language of the subject agreements (see Kass v Kass, 91 NY2d 554, 566 [1998]; Elletson v Bonded Insulation Co., 272 AD2d 825, 827 [2000]) and that defendant’s termination of those agreements was accomplished in accordance with the agreements’ unambiguous terms.
Plaintiffs motion for renewal was properly denied inasmuch as the purportedly new facts upon which it was premised would not have warranted a change in the prior determination (see CPLR 2221 [e] [2]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Buckley, P.J., Mazzarelli, Saxe, Ellerin and Marlow, JJ.